            Case 3:20-cv-01035-SI    Document 115   Filed 08/04/20   Page 1 of 3




Matthew Borden, admitted pro hac vice
borden@braunhagey.com
J. Noah Hagey, admitted pro hac vice
hagey@braunhagey.com
Athul K. Acharya, OSB No. 152436
acharya@braunhagey.com
Gunnar K. Martz, admitted pro hac vice
martz@braunhagey.com
BRAUNHAGEY & BORDEN LLP
351 California Street, Tenth Floor
San Francisco, CA 94104
Telephone: (415) 599-0210
Kelly K. Simon, OSB No. 154213
ksimon@aclu-or.org
AMERICAN CIVIL LIBERTIES UNION FOUNDATION OF OREGON
P.O. Box 40585
Portland, OR 97240
Telephone: (503) 227-6928
Attorneys for Plaintiffs


                              UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                    PORTLAND DIVISION

INDEX NEWSPAPERS LLC, a Washington            Case No. 3:20-cv-1035-SI
limited-liability company, dba PORTLAND
MERCURY; DOUG BROWN; BRIAN
CONLEY; SAM GEHRKE; MATHIEU                   DECLARATION OF BRIAN CONLEY IN
LEWIS-ROLLAND; KAT MAHONEY;                   SUPPORT OF EXTENDING
SERGIO OLMOS; JOHN RUDOFF;                    TEMPORARY RESTRAINING ORDER
ALEX MILAN TRACY; TUCK                        AGAINST DEFENDANTS U.S.
WOODSTOCK; JUSTIN YAU; and those              DEPARTMENT OF HOMELAND
similarly situated,                           SECURITY AND U.S. MARSHALS
                Plaintiffs,                   SERVICE
       v.
CITY OF PORTLAND, a municipal
corporation; JOHN DOES 1-60, officers of
Portland Police Bureau and other agencies
working in concert; U.S. DEPARTMENT OF
HOMELAND SECURITY; and U.S.
MARSHALS SERVICE,
                Defendants.

PAGE 1        DECLARATION OF BRIAN CONLEY ISO EXTENDING TRO AGAINST
              FEDERAL DEFENDANTS
         Case 3:20-cv-01035-SI         Document 115       Filed 08/04/20      Page 2 of 3




       I, Brian Conley, declare:

       1.      I am an Oregon resident who lives in the City of Portland. I am a plaintiff in this

case. I have been a journalist for twenty years and have trained journalists in video production

across a dozen countries internationally. I have worked in warzones, such as Iraq, Afghanistan,

Libya, and Burundi. For many years, I have covered protests in places such as Beijing, New

York, Washington, D.C., Miami, Quebec City, and Oaxaca, Mexico, among others. I have

documented a great deal of the recent protests in Portland. If called as a witness, I could, and

would, testify competently to the facts below.

       2.      On July 28, I submitted a declaration to the Court in support of Plaintiffs’ motion

for contempt regarding the events of July 23-25 and 27-28, 2020, when federal officers targeted,

shot me with impact munitions, and threw concussion grenades and tear gas canisters directly at

me. My foot recovered to where I felt I could walk well enough to cover the protests, so I

covered the protests again on July 29. I also had to replace the letters on my helmet after federal

agents blew the final “S” in “PRESS” off my helmet during the events of July 27-28.

       3.      I returned to cover the federal response to the protests in downtown Portland in

front of the Hatfield Courthouse. I was there in my capacity as a member of the media. I did not

protest or demonstrate. I was using my same large, Micro Four Thirds interchangeable camera

with a telephoto lens. I was wearing my photographer’s vest that said “PRESS” on it. I was also

wearing my helmet that said “PRESS” in new, big block letters across the front.

       4.      Just before midnight on July 29, I was on SW Salmon St. between SW 2nd and

SW 3rd Ave. It was calm. There was one photographer between me and several federal agents.

One of the federal agents shined a light on me, then another shot a munition just beside me. It

sounded like a grenade, but I’m not sure if it was smoke, gas, or concussion.

       5.      Another federal agent, who was armed with an assault rifle, approached me and

told me to stay in the sidewalk. I told him I was press. He acknowledged I was press but again

pointed me to the sidewalk and told me to move over there.

       6.      Around 12:30 a.m. on July 30, I was documenting a line of federal agents across

PAGE 2      DECLARATION OF BRIAN CONLEY ISO EXTENDING TRO AGAINST
            FEDERAL DEFENDANTS
  Case
                          3:20-cv-01035-SI      Document
                                               115     Filed 08/04/20   Page 3 of 3




           SW 2nd Ave. I was standing a few feet from the sidewalk. There were maybe four or five

           protestors a few feet behind me. Suddenly, without warning or provocation, the federal agents

           started shooting and spraying pepper spray in unison.

                     7.     At point blank range, the federal agent nearest to me unleashed a deluge of pepper

           spray directly at me, dousing me in pepper spray. The pepper spray covered my face, hands,

           clothing, camera, and gear.

                     8.     Here is a true and correct copy of the original video documenting this portion of

           this incident: https://twitter.com/BaghdadBrian/status/1288940868028600320.

                     9.     It was obvious that I was press and that no federal agent should have sprayed me

           at point blank range.

                     10.    No matter what I tried, I could not get rid of the pepper spray residue. My left

           hand still felt like it was on fire over 12 hours later.

                     11.    Despite this Court’s temporary restraining order, federal agents have repeatedly

           targeted and injured me when I have covered their response to these protests. I intend to continue

           covering the protests because I believe it is critically important to do so, but I am fearful for my

           safety.



                     I declare under penalty of perjury under the laws of United States of America that the
           foregoing is true and correct.



           Dated: August 4, 2020                                      _______________________________
                                                                            Brian Conley




           PAGE 3          DECLARATION OF BRIAN CONLEY ISO EXTENDING TRO AGAINST
                           FEDERAL DEFENDANTS
